 

whe tT ye al

Case 2:19-mj-00770-NJK Document 12 Filed 12/18/19 Page 1 of 1

UNITED STATES DISTRICT COURT,
DISTRICT OF NEVADA ——_—-FILED RECEIVED
_____ ENTERED SERVED ON

    
  

 

REFERRAL SHEET COUNSELIPARTEES OF RECORD
Referred by: _ == Hon. GEORGE FOLEY, JR., Courtroom #3A DEC 18 2019
Hon. PEGGY A. LEEN, Courtroom #3B CLERK US DISTRICT COURT
Hon. CARL W. HOFFMAN, Courtroom #3C DISTRICT OF NEVADA

Hon. NANCY J. KOPPE, Courtroom #3C BY: DEPUTY
Hon. CAM FERENBACH, Courtroom #3D -
Hon. , Courtroom #

Today's Date: "OE ¢ CraloeC \< 2 ONG
Defendant: {2d S44 Jeane He Uelaada Case #_ < VA -nay -270-mWIk
Please return on ere \Q 2020 at \ -40 YY iA sa

for ___ Trial Sentencing { Nerification of Completion of Sentence ___ Initial Appearance

LT RI |

 

 

 

If defendant has completed all outstanding sentencing obligations before the next scheduled hearing date, his/her
appearance will be waived and counsel may appear on his/her behalf.

You are referred to the following agency(ies.) TAKE THIS FORM WITH YOU WHEN YOU FIRST REPORT
TO ANY OF THESE AGENCIES. Additionally, it is YOUR RESPONSIBILITY to pay any fees charged for
participation in any of these programs unless the Court has waived your payment of fees.

FEDERAL PUBLIC DEFENDER - 411 E. Bonneville, Suite 250, Las Vegas, Nevada.
Telephone number (702) 388-6577. Report immediately to schedule an interview.

PRETRIAL SERVICES - 333 Las Vegas Blvd. So., Room 1112, Las Vegas, Nevada.
Telephone number: (702) 464-5630. Report immediately to schedule an interview.

PROBATION DEPARTMENT - 300 Las Vegas Blvd. So., Suite 1200, Las Vegas, Nevada.
Telephone number: (702) 527-7300. Report immediately to schedule an interview.

Lo” " ALTERNATIVE SENTENCING & EDUCATION DIVISION - Regional Justice Center, 200 Lewis Ave., 4°
floor, Las Vegas, Nevada, Telephone number: (702) 229-1344.
Report immediately to schedule. Hours: 7:30 a.m. to 5:00 p.m., Monday through Thursday.

 

DUI School, with Stop DUI Victim Impact Drinker/Driver Awareness Class
Petty Larceny Program Community Service ( Hours)
Substance Abuse Program Anger Management Class

____ Other
COMMUNITY SERVICE - Hours

____ through Help of Southern Nevada, 1640 E. Flamingo Rd., Suite 100, Las Vegas, Nevada 89119.
Telephone Number: (702) 369-4357, Ext. 2102. Hours: 7:00 a.m. to 4:00 p.m., Monday through Thursday.
____at Lake Mead National Recreation Area.
____court-approved nonprofit, charitable organization

LA “RESTRICTION FROM ()Lake Mead National Recreation Area ( ) Red Rock Conservati
(s)/month(s).

 

BLM lands in Nevada commencing \72 \1\% l2 ©2© for {- )
O g month(s).

L< OTHER_\-- ac Unsupervised iroha hoa

¢
~ ws *
~O€ emda ke wad nek \gholade ALY borat a4 gre ac €e decal | aus.

 

PO Referral Sheet - Rev 7/13

 

 
